Exhibit 10.5

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

EMPLOYMENT CONTRACT   CONTRAT DE TRAVAIL Between the undersigned:   Entre: The
Paris INSEEC Association,   L’ Association INSEEC Paris, Registered at the
French Social Security Bodies under 758 9600797900010115   Immatriculée à
l’URSSAF sous le numéro 758 9600797900010115 located at 10, avenue George V,
75008 Paris, France,   située 10, avenue George V, 75008 Paris, France,
Represented by Ms. Jacqueline BACH TAI acting in the capacity of President,
given a delegation of power in order to sign the present contract to Mr. John M.
LARSON, in his capacity of Vice-Chairman of the Association.   Représentée par
Madame Jacqueline BACH TAI agissant en qualité de Présidente, donnant délégation
de pouvoir pour signer le présent contrat à Monsieur John M. LARSON en sa
qualité de Vice-Président de 1’Association. (Hereafter referred to as “the
Association”)   (Ci-après désignée «1’ Association ») On one hand,   D’une part,
And:   Et: Ms. Catherine LESPINE,   Madame Catherine LESPINE Residing at 37, rue
Camille Corot, 92500 Rueil-   Résidant: 37, rue Camille Corot, 92500 Rueil-
Malmaison,   Malmaison, Nationality: French,   De nationalité: française, Social
security number: 2 61 06 19 028 023 93,   N° de sécurité sociale: 2 61 06 19 028
023 93 Hereafter referred to as “Ms. LESPINE”   (ci-après désignée « Madame
LESPINE ») On the other hand,   D’autre part,

 

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

RECITALS:

Ms. LESPINE was hired by the INSEEC Paris Association as from October 1, 2001,
as Manageress of INSEEC Paris, pursuant to an indefinite-term employment
contract.

Ms. LESPINE benefits from her rights to seniority accrued since she joined the
INSEEC Group, i.e., from September 15,1986.

IT HAS BEEN AGREED AS FOLLOWS:

Article 1: Purpose

The purpose of this contract is to set out Ms. LESPINE’s working conditions and
the terms of her hiring, in particular, in light of the provisions of French
law.

This contract cancels and supersedes any previous document of a contractual
nature, in particular, her employment contract dated October 1, 2001.

Article 2: Duties

Ms. Catherine LESPINE shall perform the duties of Manageress of INSEEC Paris
within said Association.

AYANT ETE PREALABLEMENT RAPPELE QUE:

Madame Catherine LESPINE a été engagée par l’Association INSEEC Paris à compter
du ler octobre 2001 en qualité de Directrice INSEEC Paris, par contrat à durée
indéterminée.

Madame Catherine LESPINE bénéficie de la reprise de son ancienneté depuis son
entrée dans le Groupe INSEEC, soit depuis le 15 septembre 1986.

IL A ETE CONVENU ET ARRETE CE QUI SUIT:

Article 1 : Objet

Le présent contrat a pour objet de préciser les conditions de travail de Madame
LESPINE et les termes de son engagement notamment au regard des dispositions
légales.

Le présent contrat de travail annule et remplace tout document à valeur
contractuel antérieur et notamment son contrat de travail du 1er octobre 2001.

Article 2: Fonctions

Madame Catherine LESPINE exerce au sein de l’lNSEEC Paris les fonctions de
Directrice INSEEC Paris.

 

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

As Manageress Of INSEEC Paris, Ms. Catherine LESPINE has to implement the
decisions taken by the Board of Directors. She benefits from a corporate office
with a delegation of power and responsibilities, attached to this contract and
signed by the Board of Directors of INSEEC.    En sa qualité de directrice de
l’établissement INSEEC Paris, Madame Catherine LESPINE est chargée de mettre en
oeuvre les décisions prises par le Conseil d’administration. Elle bénéficie à
cet effet d’un mandat portant délégation de pouvoirs et de responsabilités,
annexée au présent contrat et signée par le Conseil d’Administration de
l’INSEEC. Her functions concern in particular:    Ses fonctions recouvrent
notamment:

•        the direction of the education, administrative, international teams for
all programs INSEEC Paris and Masters;

  

•        la direction de l’ensemble des équipes pédagogiques, administratives,
internationales pour tous les programmes de l’INSEEC Paris et Masters ;

•        the definitions of the education choices and training;

  

•        les définitions des choix pédagogiques et des enseignements ;

•        the education coordination within the different Schools of the INSEEC
Association;

  

•        la coordination pédagogique entre les différents établissements
scolaires de l’Association INSEEC ;

•        Responsibilities and monitoring of specific files (visa applications,
recognition, approval of the school, etc.);

  

•        Responsabilités et suivi des dossiers particuliers (dossiers Visa,
reconnaissance, homologation...);

•        Broad responsibilities within the scope of external relations (with
institutions, such as Ministries, the Préfecture and the Rectorate in
particular, banks, service providers, etc.);

  

•        Responsabilités larges dans le cadre des relations extérieures
(institutionnelles - Ministères, Préfecture et Rectorat notamment, bancaires,
avec les prestataires de services, etc.);

•        Oversight of the monitoring of the budgetary and financial management
of the School.

  

•        Supervision de la gestion budgétaire et financière de l’Ecole.

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

Ms. LESPINE will perform her duties in accordance with policies, procedure and
standards established by the Board of Directors of the Association.    Madame
LESPINE accomplira ses fonctions conformément aux instructions et procédures
établies par le Conseil d’Administration de l’Association. Ms. Catherine LESPINE
will occupy the position of key executive. However, Ms. LESPINE will work under
the supervision of the Chairman or any other person who has been designated by
the Chairman.    Madame Catherine LESPINE aura la position de «Cadre Dirigeant».
Toutefois, Madame LESPINE exercera ses fonctions sous la supervision
hiérarchique du Président ou toute autre personne désignée par celui-ci. The
duties as described are not exhaustive and are not intended to restrict
management’s right to assign or reassign duties to this job, such change shall
not be considered as a substantial modification of this contract of employment,
as expressly acknowledged by Ms. LESPINE when signing this contract.    II est
précisé que ses fonctions ne présentent aucun caractére exhaustif, l’Association
se réserve le droit de pouvoir en modifier le contenu dans la mesure oú cette
modification a un lien avec l’exécution des fonctions précitées, sans que cette
modification ne constitue pour autant une modification substantielle du contrat
de travail de Madame LESPINE ce qu’elle accepte expressément par la signature
des présentes. Article 3: Place of work    Article 3 : Lieu de travail These
duties are performed within the INSEEC Paris association located at present at
10, avenue George V, 75008 Paris.    Ces fonctions sont exercées au sein de
l’association de l’INSEEC Paris situé actuellement 31, Quai de la Seine—75019
Paris. However, as the Association may reasonably require, the place of work may
be changed to any other place in the Paris region, it being specified that
Ms. LESPINE shall be informed of this change two (2) months before the
modification.    Toutefois, en fonction de l’évolution et des nécessités de
l’Association, le lieu de travail pourra être modifié dans tout autre lieu en
région parisienne, étant préciśe que l’Association s’engage à informer Madame
LESPINE dans un délai de deux (2) mois avant la date de la modification.

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

This modification of her place of work in the Paris region shall not be
considered as a substantial amendment to the employment contract, as expressly
acknowledged by Ms. LESPINE by signing this contract.    Le changement de son
lieu de travail en région parisienne ne saurait constituer une modification du
présent contrat de travail, comme le reconnaît expressément Madame LESPINE par
la signature des présentes. Furthermore, Ms. LESPINE’s duties require her to be
mobile.    De même, les fonctions de Madame LESPINE rendent indispensables la
mobilité de celle-ci. Therefore, Ms. LESPINE agrees to undertake regular
business trips in France and abroad, and thus to be away from her home for
limited periods of time.    Par conséquent, Madame LESPINE accepte d’effectuer
des voyages réguliers en France et á l’étranger et donc d’être éloignée de son
domicile pour des périodes de courte durée. Article 4: Working time    Article
4: Durée du travail Ms. LESPINE will work on a part-time basis.    La durée du
travail de Madame LESPINE est fixée à temps partiel. Her working days are
divided up over the week by half day of work.    La répartition de son temps de
travail sur la semaine s’accomplira sur la base de demi-journées de travail.
Ms. LESPINE has freedom and flexibility to organise her work schedule and her
duties within the scope of the two professional activities entrusted to her, and
with the approval of her hierarchical supervisor Ms. LESPINE could modify her
period of working time. The Association could also modify her period of working
time, only if a notice period of 7 days is respected.    Toutefois, Madame
Catherine LESPINE dispose d’une latitude et d’une importante flexibilité pour
organiser son emploi du temps et ses fonctions dans le cadre des activités
professionnelles que lui sont confiées, et pourrait avec l’accord de son
supérieur hiérarchique modifier la répartition de son temps de travail.
L’Association INSEEC pourrait également modifier la répartition de son temps de
travail à condition de respecter un délai de prévenance de 7 jours.

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

As Ms. LESPINE is considered as a key executive within the meaning of Article L
212-15-1 of the French Labor Code, in view of the ample freedom in the
organisation of her schedule, the type of her duties, demonstrated by the high
level of responsibilities and remuneration, Ms. LESPINE shall not be submitted
to the provisions of French law and regulations relating to the duration of work
and shall be remunerated for the good performance of her duties for a maximal
duration of work of 100 hours per month.    Etant considérée comme un cadre
dirigeant au sens de 1’article L. 212-15-1 du Code du Travail, eu égard à
l’indépendance dans l’organisation de son emploi du temps, de la nature de ses
fonctions, attestées par le niveau élevé de ses responsabilités et de sa
rémunération, Madame LESPINE n’est pas soumise aux dispositions légales,
réglementaires et conventionnelles relatives à la durée du travail et est
rémunérée exclusivement pour le bon accomplissement de ses fonctions pour une
durée de travail maximales de 100 heures par mois. Article 5: Remuneration   
Article 5: Rémunération Ms. LESPINE’s gross annual remuneration is fixed at EUR
50,000 (Fifty thousand euros), which is paid over 12 months, i.e., gross amount
of EUR 4,166,67 per month (Four thousand one hundred sixty six euros and sixty
seven cents).    Madame Catherine LESPINE bénétlcie d’une rémunération annuelle
brute de 50.000 € (Cinquente mille euros), versée sur 12 mois, soit une
rémunération brute mensuelle de 4.166,67 €. (Quatre mille cent soixante six
euros et soixante sept cents). Considering the nature of Ms. LESPINE employment
and level of responsibilities, the gross annual salary mentioned above is a
global payment which covers all the working time required by Ms. LESPINE for the
performance of her duties, irrespective of the actual hours worked.    Eu égard
à la nature de ses fonctions et au niveau de ses responsabilités, la
rémunération annuelle brute de base mentionnée ci-dessus englobe de façon
forfaitaire le paiement de toutes les heures de travail nécessitées par
l’accomplissement de sa mission et est indépendante du nombre d’heures que
Madame Catherine LESPINE consacrera de fait à l’exercice de ses fonctions.
Ms. LESPINE shall benefit from an annual management bonus, which shall represent
between 3 and 4 months’ base salary.    Madame Catherine LESPINE bénéficie d’une
prime de management annuelle, représentant de 3 à 4 mois de salaires de base. In
addition, as financial consideration for the non-competition obligation,
provided by Article    En outre, en contrepartie de l’obligation de
non-concurrence, telle que visée a 1’article 15,

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

15, Madame LESPINE will also receive an annual gross lump sum and definitive
indemnity of EUR 5,000, i.e., a gross amount of EUR 416 gross (Four hundred
sixteen euros) per month, paid monthly with her salary.    Madame LESPINE
percevra une indemnité annuelle forfaitaire et définitive égale à 5.000 € bruts
(Cinq mille euros), soit 416 € (Quatre cent seize euros) bruts par mois, payable
en 12 mensualités avec son salaire. Article 6: Paid holidays    Article 6 :
Congés payés Ms. Catherine LESPINE is entitled to annual paid holiday under the
conditions provided for in Articles L. 223-1 et seq. of the French Labour Code.
   Madame Catherine LESPINE aura droit à des congés payés annuels dans les
conditions prévues par les articles L. 223-1 et suivants du Code du Travail.
Article 7: Company car    Article 7 : Voiture de fonction Ms. Catherine LESPINE
benefits from a company car which she will be able to choose from the category
of “intermediate-type cars”.    Madame Catherine LESPINE bénéficie d’une voiture
de fonction qu’elle pourra choisir dans la catégorie « véhicules de type
intermédiaire ». Ms. LESPINE is also authorised to use this car for personal
purposes.    Madame Catherine LESPINE est également autorisée à utiliser ce
véhicule à des fins personnelles. Moreover, the use of a company car for
personal purposes constitutes a benefit in kind which shall be taken into
account from a tax standpoint to calculate the social charges in accordance with
the provisions of French law. This benefit in kind shall be revalued each year
in accordance with the provisions of the applicable collective bargaining
agreement or French law.    Par ailleurs, l’usage d’une voiture de fonction pour
les besoins personnels constitue un avantage en nature dont il sera tenu compte
tant sur le plan fiscal que pour le calcul des charges sociales conformément aux
dispositions légales. Cet avantage sera réévalué chaque année conformément aux
dispositions conventionnelles ou légales.

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

This company car is maintained in full and comprehensively insured by the INSEEC
Association.

   Les frais d’assurance correspondant à la couverture du risque déplacement
professionnel seront pris en charge par l’Association. Ms. LESPINE acknowledges
that she has taken out an insurance policy for all risks for risks relating to
the use for personal purposes of the car made available to her by the company
and shall provide the Association with supporting documents in this respect.
Ms. LESPINE agrees to deliver a certificate of the validity of the insurance
policy each year.    Madame Catherine LESPINE reconnaît avoir contracté une
police d’assurance tous risques pour les risques liés à l’utilisation à des fins
personnelles du véhicule mis à sa disposition par l’Association et à en
justifier auprès de la Société. Madame Catherine LESPINE s’engage à fournir une
attestation de la validité de cette police d’assurance chaque annee. The car
thus made available to Ms. LESPINE remains the property of the Association.
Therefore, it must be returned to the Association in the event of the
termination of the employment contract, for any reason whatsoever, as soon as
Ms. LESPINE actually ceases to perform her activity.    Le véhicule ainsi mis à
disposition de Madame Catherine LESPINE reste la propriété de l’Association. II
devra donc lui être restitué en cas de rupture du contrat de travail pour
quelque motif que ce soit, dès la cessation effective de l’activité. Article 8:
Professional expenses—Bussines travels    Article 8: Frais
professionnels—Déplacements Ms. Catherine LESPINE shall benefit from the
reimbursement of her reasonable travel expenses incurred in order to perform her
duties.    Madame Catherine LESPINE bénéficie du remboursement des frais
raisonnables de déplacement engagés pour l’accomplissement de ses fonctions.
Moreover, she benefits from a visa card for business purposes. She is obliged to
provide the accounting department with invoices and supporting documents, for
all expenses incurred with her professional card.    Elle bénéficie, en outre,
d’une carte visa professionnelle. Elle doit présenter à la comptabilité les
factures et pièces justificatives, pour toute dépense effectuée avec cette carte
professionnelle.

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

Ms. Catherine LESPINE is authorised to travel 1st class by train and by any
other way according to the applicable rules within the Association.    Madame
Catherine LESPINE est autorisée à voyager en 1ère classe en train et par tout
autre moyen de transport, selon les régles en vigueur au sein de l’Association.
Ms. Catherine LESPINE undertakes to carry out all business travel required for
the performance of her duties.    Elle s’engage à effectuer tous les
déplacements que l’exercice de ses fonctions pourra nécessiter. Article 9:
Social Coverage    Article 9 : Avantages sociaux Ms. LESPINE benefit from the
complementary retirement scheme and from the provident scheme in force within
the Association.    Madame LESPINE bénéficie des régimes de prévoyance et de
retraite complémentaire en vigueur au sein de l’Association. Article 10:
Professional Obligations    Article 10 : Obligations professionnelles 10.1
Exclusivity    10.1 Exclusivité Throughout the performance of her duties within
the INSEEC Association, Ms. LESPINE undertakes not to directly or indirectly
perform, at any time except with the prior express written consent of the
Chairman of the Association, any activity, of any kind whatsoever, in her name
or in the name of any person or entity whatsoever, which is likely to directly
or indirectly compete with the activity of the Association and any other entity
related thereto.    Pendant toute la durée d’exercice de ses fonctions au sein
de l’ Association INSEEC, Madame LESPINE s’engage à n’exercer directement ou
indirectement à aucun moment, sauf autorisation écrite préalable expresse du
Président de l’Association, une quelconque activité, de quelque nature qu’elle
soit, en son nom propre ou au nom de quelque personne, entité que ce soit, qui
serait susceptible de concurrencer directement ou indirectement l’activité de
l’Association et toute autre entité qui lui est rattachée.

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

10.2. Confidentiality and professional secrecy

Ms. LESPINE undertakes not to disclose, either directly or indirectly,
throughout the term of her employment contract and at any time after the
termination of said employment contract, to any party whatsoever, information
regarding the methods and know-how of the Association and the INSEEC Group and,
moreover, not to use for her own benefit or for the benefit of third parties,
the knowledge acquired in this respect.

Moreover, apart from a general duty of discretion, Ms. LESPINE is bound by an
obligation of absolute discretion with respect to the facts she may become aware
of as a result of her duties and her employment within the INSEEC Association.

Strict compliance with the obligations specified above is an essential component
of this contract.

Article 11: Equipment and documents

Ms. LESPINE benefits from a credit card in the framework of her functions.

This equipment remains the full property of the Association.

10.2. Confidentialité

The same applies for all technical and commercial documents to which Ms. LESPINE
has access within the scope of the performance of Madame Catherine LESPINE
s’engage à ne pas communiquer, directement ou indirectement, pendant la durée de
son contrat de travail, et à tout moment après la rupture de son contrat de
travail, à qui que ce soit des informations concernant les méthodes et le
savoir-faire au sein de l’Association et du Groupe INSEEC et, à plus forte
raison, à ne pas utiliser pour son compte personnel ou pour le compte de tiers
les connaissances acquises à leur sujet.

Elle est en outre tenue, indépendamment d’une obligation de réserve générale, à
une discrétion absolue sur les faits dont elle pourrait avoir connaissance en
raison de ses fonctions au sein de l’Association INSEEC.

Le respect rigoureux des obligations ci-dessus stipulées constitue un élément
essentiel’ du présent contrat.

Article 11: Matériel et documents

Madame LESPINE bénéficie d’une carte de crédit dans le cadre de ses fonctions.

Ce matériel demeure la pleine et entière propriété de 1’Association.

II en est de même de tout document technique et commercial auquel l’intéressée a
accès dans l’exercice de ses fonctions.

 

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

her duties.    This equipment and these documents must be returned by
Ms. LESPINE upon effective termination of her duties, for any reason whatsoever,
without any need for a prior request to be made in this respect.    Ce matériel
et ces documents devront être restitués par Madame Catherine LESPINE à la
cessation effective des fonctions pour quelque cause que ce soit sans qu’il soit
besoin d’une demande pŕealable. Article 12: Intellectual Property    Article 12
: Propriété Intellectuelle Ms. Catherine LESPINE expressly acknowledges that the
programmes, course materials, teaching methods and specific pedagogical
techniques, business plan, advertisement or promotion documents and any other
documents which she may have within the scope of the performance of her duties,
remain the full property of INSEEC which holds exclusive rights over the
intellectual property rights in this respect.    Madame Catherine LESPINE
reconnaît expressément que les programmes, les supports de cours, les méthodes
d’enseignement ou encore les techniques particuliéres de pédagogie, les business
plans, documents publicitaires ou de promotions et tous documents qu’elle
pourrait avoir eus en sa possession à l’occasion de ses fonctions restent la
propriété pleine et entiére de l’INSEEC qui dispose, à ce titre, de
l’exclusivité des droits de propriété intellectuelle. Throughout the term of
this employment contract and after termination hereof, without any limitation in
time, Ms. Catherine LESPINE undertakes not to reproduce or reuse, in any manner
whatsoever, the teaching programmes, course materials or any other document
belonging to INSEEC.    Madame Catherine LESPINE s’interdit, pendant toute
l’exécution du présent contrat de travail ou encore après sa rupture et sans
limitation de durée, de reproduire ou réutiliser, sous quelque forme que ce
soit, les programmes, supports de cours ou documents de toute nature appartenant
à l’INSEEC.

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

Article 13: Termination of the employment contract

Either Ms. Catherine LESPINE or INSEEC Paris may terminate this employment
contract at any time, in accordance with the provisions of French law or the
collective bargaining agreement applicable.

Except in case of dismissal for serious misconduct (“faute grave”) or gross
misconduct (“faute lourde”), the notice period which must be given by the
Association in the event of the termination of the employment contract is 3
months.

The notice period which must be given by Ms. LESPINE in the event of resignation
is 3 months.

Article 13 : Rupture du contrat de travail

Madame Catherine LESPINE et l’INSEEC Paris peuvent l’un et 1’autre rompie à tout
moment le contrat de travail en respectant les dispositions légales et
conventionnelles en vigueur.

Sauf en cas de faute grave ou de faute lourde, le délai de préavis dû par
l’Association en cas de rupture du contrat de travail est de trois mois.

Le délai de préavis dû par Madame LESPINE en cas de démission est de trois mois.

 

Article 14: Severance

In the event of dismissal, other than for serious misconduct (“faute grave”) or
gross misconduct (“faute lourde”), Ms. LESPINE shall benefit from an indemnity
equal to nine (9) months of her monthly gross salary.

To calculate this indemnity, the average salary and bonus paid over the twelve
(12) months preceding the notification of dismissal shall be taken into account.

This indemnity shall be awarded in addition to the dismissal indemnities
provided for by French law.

Article 14 : Indemnité de rupture

En cas de licenciement, sauf pour faute grave ou lourde, Madame Catherine
LESPINE bénéficie d’une indemnité de rupture égale à neuf (9) mois de
rémunération mensuelle brute de l’intéréssée.

Pour le calcul de cette indemnité, il sera retenu l’ensemble des éléments de
salaires et primes versés au cours des douze (12) derniers mois précédant la
notification de la rupture.

Cette indemnité s’ajoutera aux indemnités de départ prévues par la loi.

 

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

This indemnity would not be paid in case of resignation.

Article 15. Non-competition clause

In case of termination of the employment contract, for any reason whatsoever,
Ms. LESPINE expressly undertakes not to take any interest or to participate,
directly or indirectly, whatever her capacity in particular as an employee or as
a manager of a company, in any company or activity which is likely to compete
with the Association’s activity; that is to say any company engaged in Business
or Marketing Schools.

This restriction applies for a period of twelve months (12), from the last day
of effective work.

This covenant not to compete will be limited within the French territory.

In consideration for this non-compete obligation, the Association will pay
Ms. LESPINE each month EUR 416 (Four hundred sixteen euros) as set forth article
5 above.

In the event of failure to respect this covenant, Ms. LESPINE would
automatically be liable towards the Association for payment of the whole sums
paid during the performance of the present contract, i.e., a gross amount of EUR
416 (Four hundred sixteen euros) per month.

Cette indemnité ne sera pas due en cas de démission.

Article 15. Non concurrence

En cas de rupture du contrat de travail, quelle qu’en soit la raison, Madame
LESPINE s’interdit expressément de s’intéresser et/ou de participer directement
ou indirectement, quelle que soit sa qualité et notamment en qualité de salarié
ou d’exploitant d’une entreprise, à toute entreprise ou activité susceptible de
concurrencer 1’activité de l’Association, c’est-à-dire toute entreprise située
dans le domaine Ecoles de Commerce et de Marketing.

Cette interdiction s’appliquera pour une durée de douze mois (12), à compter du
dernier jour de travail effectif.

Cette clause de non concurrence sera limitée au territoire français.

En contrepartie de cette obligation de non concurrence, l’Association verse
chaque mois à Madame LESPINE la somme de 416 € bruts (Quatre cent seize euros),
telle que définie à 1’article 5 ci-dessus du présent contrat.

En cas de violation de 1’obligation de non concurrence, Madame LESPINE sera
automatiquement redevable envers 1’Association l’ensemble des sommes versées a
titre de contrepartie financière à cette obligation au cours de 1’exécution de
son contrat de travail, soit 416 € bruts (Quatre cent seize euros) par mois.

 

 

LOGO [g4150901.jpg]    LOGO [g4150901.jpg]



--------------------------------------------------------------------------------

English non binding translation

La traduction anglaise du présent contrat ne fait pas foi

 

Furthermore, the Association reserves the right to sue for obtaining damages to
compensate its intended prejudice suffered from the competitive activity and
also to sue for stopping such competitive activity.    En outre, 1’Association
se réserve la possibilité de solliciter la réparation du prejudice effectivement
subi du fait de 1’activité concurrentielle et de faire cesser cette activité
concurrentielle. Article 16: Miscellaneous provisions    Article 16:
Dispositions diverses Ms. Catherine LESPINE undertakes to inform INSEEC Paris
immediately of any change in her personal status.    Madame Catherine LESPINE
s’engage à faire connaître dans les plus brefs délais à 1’INSEEC Paris tout
changement dans sa situation personnelle. Signed in Paris    Fait à Paris In
duplicate    En deux exemplaires originaux On February 17th 2003    Le
17/02/2003    Seule la version française du contrat fait foi.

 

The Association 1    Ms. LESPINE1    L’Association1    Madame LESPINE1    “Read
and approved”       “Lu et-approuvé”    LOGO [g4150901.jpg]       LOGO
[g4150901.jpg]

 

 

1         Signature following words “Read and approved”.

  

1         Signature  précédée de la mention «Lu et-approuvé ».